Citation Nr: 1534123	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-47 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 percent for hypertension. 

2.  Entitlement to an increased evaluation in excess of 30 percent for hypertensive heart disease.

3.  Entitlement to service connection for a lumbar spine disorder. 

4.  Entitlement to an increased rating for onychomycosis, bilateral feet, in excess of 10 percent for the period prior to August 21, 2014, and 60 percent therefrom.

5.  Entitlement to an increased rating for contact dermatitis in excess of 10 percent for the period prior to February 12, 2014, and 60 percent therefrom.

6.  Entitlement to an effective date earlier than February 12, 2014 for the grant of a 60 percent rating for contact dermatitis. 



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1979 to September 1999. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO).  By that rating action, the RO continued 10 percent disability ratings assigned to the service-connected hypertension, hypertensive heart disease, onychomycosis of the feet, and contact dermatitis.  The RO also denied service connection for a low back disability.  The Veteran appealed this rating action to the Board. 

In January 2010, the Veteran testified before a Decision Review Officer (DRO) in at the above RO in support of his appeal.  A copy of the hearing transcript has been associated with the record. 

By a July 2011 rating action, the RO determined that clear and unmistakable error had been made in the evaluation assigned to the Veteran's hypertensive heart disease; a 30 percent rating was granted from October 1, 1999--the day following the Veteran's discharge from military service. 

In March 2014, the Board remanded the appeal for additional substantive development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 
In addition, by November 2014 and January 2015 rating actions, the RO effectuated "staged" ratings for contact dermatitis and onychomycosis of the feet, and assigned 60 percent ratings, effective February 12, 2014 and August 21, 2014, respectively.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, these issues have been re-characterized to reflect the "staged" ratings as noted on the title page issues 4, 5.  

In a March 2015 letter to VA, the Veteran revoked the authority of K. L, Attorney at law to represent him in the current appeal.  Thus, the Veteran has proceeded as pro se in the instant appeal. 

As noted above, by a November 2014 rating action, the RO assigned a 60 percent disability rating to the service-connected contact dermatitis, effective February 12, 2014.  Later that month, the RO received the Veteran's notice of disagreement (NOD) with regard to the assigned effective date of February 12, 2014 for the 60 percent rating.  (See Veteran's NOD, labeled as "Notice of Disagreement," and received and uploaded into the Veteran's Veterans Benefits Management System (VBMS) electronic record on November 19, 2014)).  As such, while the issue of entitlement to an effective date earlier than February 12, 2014, for a 60 percent rating for contact dermatitis has not been formally adjudicated by the RO, the Board has assumed jurisdiction of this issue as it is inextricably intertwined with the increased rating claim for this issue.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As a favorable resolution of this claim could potentially affect that of the claim for an effective date earlier than February 12, 2014 for the grant of a 60 percent rating for contact dermatitis, the adjudication of this claim must be deferred at this time.

In May 2015, additional evidence was associated with the record since the most recent adjudication by the agency of original jurisdiction (AOJ), without a written waiver of AOJ review.  See 38 C.F.R. § 20.1304.  Based on the duplicative, irrelevant, and/or cumulative nature of this additionally submitted evidence, there is no prejudice to the Veteran for the Board to proceed with decisions on the merits of the Veteran's claims without initial AOJ consideration, or without obtaining a waiver of this consideration.

The issues of entitlement to an increased rating for onychomycosis, bilateral feet, in excess of 10 percent for the period prior to August 21, 2014, and 60 percent therefrom; entitlement to an increased rating for contact dermatitis in excess of 10 percent for the period prior to February 12, 2014, and 60 percent therefrom; and, entitlement to an effective date earlier than February 12, 2014 for the grant of a 60 percent rating for contact dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to October 8, 2014, the Veteran's hypertension has been characterized by diastolic pressure that is predominantly 110 or more. 

2.  From October 8, 2014, the Veteran's hypertension does not show that his hypertension has been manifested by diastolic pressure predominantly 100 or more or systolic blood pressure predominantly 200 or more. 

3.  For the entire appeal period, the Veteran's hypertensive heart disease has been  manifested by subjective complaints of fatigue and diagnostic evidence of concentric left ventricular hypertrophy with left ventricular function with an ejection fraction greater than 50 percent and estimated metabolic equivalent testing (METs) above five (5). 

4.  The preponderance of the evidence fails to establish an etiological link between a chronic low back disability, to include degenerative disc disease, and a period of military service; or, arthritis manifested to a compensable degree within a year of service discharge.   


CONCLUSIONS OF LAW

1.  Prior to October 8, 2014, the criteria for the assignment of a 20 percent rating, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014). 

2.  From October 8, 2014, the criteria for the assignment of a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014). 

3.  The criteria for an increased rating in excess of 30 percent for hypertensive heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7007 (2014). 

4.  A low back disability was not incurred in service and arthritis of the low back may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In a July 2008 letter, the RO informed the Veteran of the notice requirements of 38 C.F.R. § 3.159(b)(1).  This letter informed him of the evidence required to substantiate his increased rating and service connection claims and of his and VA's respective responsibilities in obtaining this supporting evidence. This letter also complied with Dingess.  All required notice was provided prior to the initial decision on the claims in July 2008, so in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

The Veteran has received all required notice and has had a meaningful opportunity to participate in the development of his claims decided herein and is not prejudiced by any technical notice deficiency along the way.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claims.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his increased rating and service connection claims decided herein, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records (STRs) and private and VA treatment records.  The Veteran also submitted additional records, to include medical articles and written statements and testimony in support of his claims.  He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  In fact, in a May 2015 statement to VA, the Veteran indicated that he had submitted all evidence in support of his appeal.  (See Veteran's typographed May 2015 statement to VA). 

Pursuant to the Board's March 2014 remand directives, VA examined the Veteran, in part, to determine the current severity of his hypertension and hypertensive heart disease and etiology of any currently present low back disability.  (See October 2014 VA Hypertension, Heart and Spine examination reports, respectively).  Copies of the examination reports have been associated with the Veteran's VBMS electronic record.  

Regarding his increased rating claims, VA has examined the Veteran on numerous occasions throughout the appeal period, to include October 2014, to determine the current severity of his service-connected hypertension and hypertensive heart disease.  These examinations included blood pressure readings, echocardiograms and METs testing--clinical findings and diagnostic testing that are necessary in order to properly evaluate the Veteran's hypertension and hypertensive heart disease under the applicable rating criteria.  Copies of these examination reports have been associated with the Veteran's physical claims file and VBMS electronic record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough and took into account the Veteran's complaints.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the increased rating issues on appeal have been met.  38 C.F.R. § 3.159(c)(4). 

Concerning the Veteran's claim for service connection for a low back disability, the Board finds that the October 2014 VA examiner's opinion and examination obtained in this case is more than adequate, as it was predicated on a full reading of the service and post-service VA and private medical records in the Veteran's physical claims file and VBMS and Virtual VA electronic records.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's treatment history with respect to his low back disability and his statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a low back disability has been met.  38 C.F.R. § 3.159(c)(4); Barr, supra.

Finally, some discussion of the Veteran's hearing before a Decision Review Officer is necessary.  The Board notes that 38 C.F.R. 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2010 hearing, the DRO complied with the requirements to prevail on the issues of entitlement to increased ratings for hypertension, hypertensive heart disease and entitlement to service connection for a low back disability.  Importantly, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error in notice provided during the appellant's hearing was harmless.

Given the foregoing, the Board finds that the RO has substantially complied with the Board's March 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the increased rating and service connection claims decided herein. 

II. Legal Analysis

A. Increased Rating Claims-Hypertension and Hypertensive Heart Disease

The Veteran seeks increased disability ratings in excess of 10 and 30 percent for hypertension and hypertensive heart disease, respectively.  After a brief discussion of the general laws and regulations pertaining to increased rating claims, the Board will analyze each disability separately below. 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. Where, as here, entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

(i) Hypertension

 The Veteran's seeks an increased rating in excess of 10 percent for his service-connected hypertension.  

Hypertension is rated under Diagnostic Code 7101.  A 10 percent evaluation is to be assigned if diastolic pressures are predominantly 100 or more, or; systolic pressures are predominantly 160 or more, or; as a minimum evaluation with a history of diastolic pressures predominantly 100 or more and continuous medication required for control.  A 20 percent rating requires diastolic pressures predominantly 110 or more, or; systolic pressures predominantly 200 or more.  The next higher (40 percent) rating requires diastolic pressures predominantly 120 or more.  38 C.F.R. § 4.104; Diagnostic Code 7101. 

For the period prior to October 8, 2014, the date of a VA examination report, the Board will resolve reasonable doubt and award a 20 percent rating for the service-connected hypertension.  As noted above, a 20 percent rating requires diastolic pressures predominantly 110 or more, or systolic pressures predominantly 200 or more.  The record contains a multitude of blood pressure readings with diastolic blood pressure readings of  predominantly 110 or more.  For example, a December 2007 VA treatment report contains blood pressure readings of 166/111 and 146/92.  It was noted, however, that the Veteran had rushed to the appointment.  An April 2010 VA treatment report contains blood pressure readings of 163/110, 166/113 and 146/100.  In mid-April, the Veteran had blood pressure readings of 187/119 and 155/111.  Reports, prepared by Dr. C. C., dated in March and October 2011, contain blood pressure readings while sitting of 196/110 (right arm) and 170/110 (left arm) (March 2011) and 176/122 (right arm) and 172/110 (left arm) (October 2011).  The Board finds that prior to October 8, 2014, the record contains a multitude of blood pressure readings with diastolic blood pressure readings of  predominantly 110 or more.  The Board finds that the preponderance of the evidence is against an increased rating in excess of 20 percent for the period prior to October 8, 2014.  A higher (40 percent) rating requires diastolic pressures predominantly 120 or more.  The Veteran had a single diastolic blood pressure reading of 122 in the right arm in October 2011; thus, it cannot be determined that his diastolic pressure was predominantly 120 or more.  Thus, prior to October 8, 2014, a disability rating in excess of 20 percent for hypertension is not warranted. 

For the period from October 8, 2014, the Board finds that the preponderance of the evidence of record is against an increased rating in excess of 10 percent.  When examined by VA on October 8, 2014, the Veteran had blood pressure readings of 131/88, 135/85 and 131/88.  The average blood pressure reading was 132/87.  (See October 2014 VA hypertension examination report).   No higher readings for the period from October 8, 2014 are shown in the record  Thus, in the absence of diastolic pressure predominantly 110 or more, or; systolic pressures predominantly 200 or more, the Board finds that the preponderance of the evidence of record is against an evaluation in excess of 10 percent for the service-connected hypertension from October 8, 2014.  

(ii) Hypertensive Heart Disease

The Veteran seeks an increased disability rating for his hypertensive heart disease, currently evaluated as 30 percent disabling under the general criteria associated with cardiovascular disease at 38 C.F.R. § 4.104, Diagnostic Code 7007. 

Under Diagnostic Code 7007, a 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray study. A higher 60 percent rating is warranted for findings of more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007. 

The Board finds that the preponderance of the evidence of record is against an increased rating in excess of 30 percent for the service-connected hypertensive heart disease.  In reaching the foregoing conclusion, the Board notes that the most recent pertinent medical evidence of record comes from VA examinations, conducted in March 2008, April 2010, February 2011 and October 2014.  These examination reports do not disclose that the Veteran had any clinical findings or episodes of acute heart failure; a workload of less than 5 METs, or that he had left ventricular dysfunction with an ejection fraction less than 50 percent.  Rather, these reports disclose that upon clinical testing, the Veteran had a workload of 5-7 METs and an ejection fraction greater than 50 percent.  (See VA Heart examination reports, dated in March 2008, April 2010, February 2011, and October 2014).  Accordingly, the Veteran's hypertensive heart disease does not warrant a rating in excess of 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.  In short, the Board finds that the criteria for an evaluation in excess of 30 percent for hypertensive heart disease have not been met.  Accordingly, the Board finds that an increased rating in excess of 30 percent is not warranted and the reasonable doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).
The Board acknowledges the medical article submitted by the Veteran in support of an increased rating for his hypertensive heart disease, titled, "Pitfalls in the diagnosis of left ventricular hyper trabeculation/non-compaction."  This article does not address the current severity of the Veteran's cardiovascular disability, but addresses the misdiagnosis of left ventricular hyper trabeculation, which is not at issue in the instant appeal.  In addition, although the Veteran submitted another Board decision, wherein a 60 percent disability rating was granted for hypertensive cardiovascular disability, the circumstances and facts of that case differed from the specific facts of the Veteran's case.  Other Board decisions, even if relevant, have no precedential value for subsequent decisions.  38 C.F.R. § 20.1303 (2014); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  Each Board decision is highly fact specific.  The Board finds the clinical findings of records in the above-cited VA examination reports to be more probative than the medical evidence provided by the Veteran.

Hart Considerations

The Board finds that there is no basis for staged ratings, other than the 20 percent evaluation assigned to the period prior to October 8, 2014, for the service-connected hypertension.  Hart, supra.  Rather, the above-cited symptomatology associated with the service-connected hypertension and hypertensive heart disease are essentially consistent with the 10, 20 and 30 percent disabling ratings assigned to these disabilities for the prescribed periods herein.

Extraschedular consideration

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  In brief, the Veteran has had varying degrees of fatigue as a result of his hypertensive heart disease.  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence does not present an exceptional disability picture.  There has been no argument or evidence that the combined effects of the service-connected disabilities warrant consideration of an extraschedular combined rating.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Entitlement to a total rating for compensation based on individual unemployability (TDIU) 

TDIU is a potential element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case there have been no reports of unemployability; hence the question of TDIU has not been raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

B. Service Connection Claim-Low Back Disability

The Veteran seeks service connection for a low back disability.  He maintains that he injured his low back during a 1984 motor vehicle accident, and that he has had low back problems ever since that time.  (See January 2010 Transcript (T.)). 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 3 8 U.S.C.A. §§ 1110, 1131. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has been diagnosed as having degenerative joint disease (arthritis) of the lumbar spine, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 .  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Turning to Shedden/ Caluza element number one (1), evidence of current disability, the Veteran has a low back disability, most recently diagnosed as lumbar degenerative disc disease (DDD).  (See October 2014 VA spine examination report). 

Regarding Shedden/ Caluza element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records show that he was involved in a motor vehicle accident in October 1984.  Records contemporaneous to the accident, however, are devoid of any subjective complaints or clinical findings referable to the low back.  The Veteran sustained multiple abrasions/ lacerations to his right forehead and eyebrow.  In early August 1997, the Veteran presented to the emergency room with complaints of right thoracic/lumbar pain from having played basketball.  He related that it hurt to cough.  The examining clinician entered an assessment of acute lumbar strain.  When seen for a follow-up the next day, the examining clinician noted that the Veteran had developed right-sided back pain while playing basketball the previous day.  The Veteran denied any radiating pain to the buttocks or lower extremities.  A physical evaluation of the low back revealed mild tenderness in the right lower thoracic area.  The examining clinician entered assessments of back strain and upper respiratory infection.  A few days later, the Veteran returned to the clinic for another follow-up for his back.  The Veteran related that his back felt "better."  The pain was found to have been localized to his right flank.  The examining clinician entered an assessment of flank strain.  

When examined for service separation in July 1999, the Veteran's spine was evaluated as "normal."  In the Notes section of the report, the examining physician did not report any low back disability, despite having noted the Veteran's motor vehicle accident.  On an accompanying Report of Medical History, the Veteran denied having had recurrent back pain or any back injury.  On a Report of Medical Assessment, dated in early July 1999, the Veteran did not list a back disability as a disability for which he had sought treatment in service or one that he intended to seek compensation benefits for through VA.  (Parenthetically, the Board observes that in May 2015, the Veteran submitted a copy of a service treatment record, dated in June 1996, containing an assessment of low back pain).  In early August 1999, just prior to service discharge, the Veteran complained of back pain from having worked under the hood of his motor vehicle the previous day.  An assessment of lumbar spasm was entered.  As there is in-service evidence for treatment of low back problems, Shedden/Caluza element number two (2) has been met.

Turning to Shedden/Caluza element number three (3), nexus between the Veteran's current low back disability and his active service, there are private and VA opinions that are supportive of and against the claim.  The Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's currently diagnosed low back disability and military service, to include the 1984 motor vehicle accident.  

Evidence in favor of the Veteran's claim is a February 2010 letter, prepared by R. M., DC.  Dr. R. M. reported that he had treated the Veteran for injuries sustained in  motor vehicle accidents in early October 2007 and February 2008.  Dr. R. M. opined that radiographs confirmed that the Veteran had pre-existing spondylosis which, by history, resulted from motor vehicle trauma in 1984 while serving in the military.  (See Dr. R. M.'s February 2010 letter).   The Board finds Dr. R. M.'s opinion to be of minimal probative value.  First, he did not provide any medical reasoning for his speculative opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir.) July 2010) (affirming the holding in Nieves-Rodriguez, id. ).  In addition, Dr. R. W.'s opinion is based on an inaccurate premise, namely that the Veteran sustained trauma to his back during the in-service motor vehicle accident.  As noted above, service treatment records coincident to the 1984 motor vehicle accident do not show that the Veteran had sustained any actual injury to spine, but only sustained lacerations to his right forehead and right eyebrow. Thus, the Board finds Dr. R. M.'s February 2010 opinion to be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

It is equally important to note Dr. R. M's February 2010 opinion appears to have been based, in part, on the history provided by the Veteran.  However, the Board does not find the Veteran to be a credible historian with respect to the claimed injury to his low back. A discussion of the credibility is addressed in greater detail below.  The opinion would therefore be predicated on an incredible history and assigned no probative value.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).

Evidence against the claim includes a October 2014 VA examination and opinion. After a review of the entire record, to include the Veteran's service treatment records, a recitation of the Veteran's history of the in-service and post-service motor vehicle accidents and Dr. R. M.'s February 2010 opinion, as well as an examination of the Veteran's spine, the VA examiner diagnosed the Veteran with lumbar spine DDD that was less likely than not to have had its onset during military service or to have been otherwise etiologically related to any injury that occurred therein.  The VA examiner reasoned that there was no evidence to document chronicity of the Veteran's lumbar spine DDD during service or after discharge.  The VA examiner noted that the Veteran was seen on two occasions for lumbar spasms and acute lumbar strain, and that post-service x-rays, performed by VA in March 2000, less than a year after service discharge, were negative for any low back pathology.  In addition, the VA examiner related that the initial post-service evidence of any low back pathology was in 2007, when the Veteran presented to a private clinician after he had been involved in a motor vehicle accident.  At that time, and as noted by the October 2014 VA examiner, the Veteran did not report the 1984 in-service motor vehicle accident or any previous injury to his back.  In fact, he reported that the condition (low back-to-mid back pain) began the date of the accident (October 5, 2007) and that he had not had the condition prior to that time.  (See reports, prepared by Dr. R. M., dated in October 2007.)  

The VA examiner concluded that the Veteran's lumbar DDD was age-related.  She opined that a review of available medical literature did not support a causative etiology between lumbar spasm and/or acute lumbar strain and the development of lumbar spine DDD.  She indicated that calling DDD a "' disease'" was somewhat misleading because these changes occur with normal aging and frequency and do not cause any symptoms.  Overall, she emphasized that DDD was no longer considered to be abnormal but an age-related change.  The VA examiner related that disk herniation was most common in the third to fourth decades of life.  For example, before age 40, approximately 25 percent of people show evidence of disc degeneration at one or more levels, as opposed to those individuals over 40, which have more than a 60 percent rate of disc degeneration.  

In addressing Dr. R. M.'s favorable opinion, the VA examiner noted that spondylosis was another term for spinal degenerative joint disease.  The VA examiner noted that Dr. R. M. had interpreted October 2007 x-rays of the Veteran's lumbar spine as having resulted in developing degenerative joint disease of the lumbar spine, 23 years after a 1984 motor vehicle accident for which no back condition had been documented.  The VA examiner pointed to March 2000 x-rays of the lumbar spine, which were negative for any degenerative joint disease, 16 years after the 1984 in-service accident.  The VA examiner concluded that any degenerative joint disease that resulted from the 1984 motor vehicle accident would have been traumatic arthritis and would have been apparent on an x-ray as soon as one (1) year and not longer than two (2) years after a possible injury.  Spondylosis (DJD) resulting years after a motor vehicle accidents is age-related DJD, not traumatic DJD.  (See October 2014 VA spine examination report). 

The VA examiner's October 2014 opinion is clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore more probative than the conclusory statement of Dr. R. M.  Nieves-Rodriguez, supra.  The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the [Board]... to assess the credibility and weight to be given to evidence." Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA examiner provided a complete rationale for her opinion stated, relying on and citing to the Veteran's service treatment records, which were negative for any subjective complaints or clinical findings or any low back pathology coincident to the 1984 motor vehicle accident, as well as medical literature, in determining that his low back DDD was age-related.  In addition, the VA examiner addressed Dr. R. W.'s favorable opinion and determined that it was unsubstantiated for the reasons noted above.  Nieves, supra. For the above-cited reasons, the Board finds the October 2014 VA examiner's opinion to be more consistent with the evidence of record than Dr. R. W.'s conclusory opinion that is supportive of the claim.

The Board acknowledges that the Veteran submitted a Board decision which granted service connection for a low back disability, a medical article titled, "Degenerative Lumbar Disc Disease in the Mature Athlete," dated in March 2014, and a University of Maryland Medical Center report on Low Back Pain in Athletes, updated in June 2013.  Although the submitted Board decision granted service connection for a low back disability, the circumstances and facts of that case differed from the specific facts of the Veteran's case.  Other Board decisions, even if relevant, have no precedential value for subsequent decisions.  38 C.F.R. § 20.1303 (2014); McDowell, supra. Additionally, while the medical evidence that the Veteran provided discussed spondylosis, notably that it was found in athletes who participated in sports that required frequent hyperextension of the lumbar spine, the October 2014 VA examiner had considered these findings and addressed this issue in her opinion.  Indeed, the October 2014 VA examiner determined that spondylosis was, in essence, degenerative joint disease, and, in the Veteran's case, was age-related.  The Board finds the VA opinion to be more persuasive than the medical evidence provided by the Veteran.

In addition, as there is no evidence of any arthritis of the lumbar spine manifested to a compensable degree within one year of the Veteran's discharge from active military service in September 1999, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as arthritis, and service.  Walker, supra. The Veteran is competent to report symptoms, such as low back pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as to the Veteran's statements that he has had low back pain since the 1984 motor vehicle accident, the Board finds him not to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board again notes that treatment records temporal to the 1984 motor vehicle accident are devoid of any subjective low back complaints or clinical findings of any low back pathology.  The Veteran denied having had any recurrent back pain on a July 1999 Report of Medical History, and did not report any low back problems on an accompanying Report of Medical Assessment, despite reporting other un-related disabilities, nor did he indicate that he intended to seek VA compensation benefits for a low back disorder.   Reference is also made to the absence of any reference to the 1984 motor vehicle accident when evaluated by VA in March 2000, within one year of service discharge, and by Dr. R. M. in October 2007.  Notably, the Veteran has been involved in several post-service motor vehicle accidents.  Thus, the Veteran's statements reporting a long history of low back symptoms since the 1984 motor vehicle accident are contradicted by past records in which he did not reference this incident contemporaneous to his complaints of back pain.  

Consideration is also given to the Veteran's assertion that his current low back disability is related to a period of active military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of low back disability, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A low back disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical evaluations of the Veteran's low back and other specific tests (e.g., x-rays) are needed to properly assess and diagnose this disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

There is no indication that the Veteran is competent to etiologically link any in-service symptoms of low back pain and spasms to his currently diagnosed lumbar DDD.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of disorders of the spine.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claim for service connection for a low back disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

For the period prior to October 8, 2014, an increased 20 percent disability rating for the service-connected hypertension is granted, subject to the laws and regulations governing monetary benefits.

For the period from October 8, 2014, an increased disability rating in excess of 10 percent for the service-connected hypertension is denied.

An increased disability rating in excess of 30 percent for hypertensive heart disease is denied. 

Service connection for a low back disorder is denied. 


REMAND

With respect to the merits of the Veteran's claims of entitlement to an increased rating for onychomycosis, bilateral feet, in excess of 10 percent for the period prior to August 21, 2014, and 60 percent therefrom; entitlement to an increased rating for contact dermatitis in excess of 10 percent for the period prior to February 12, 2014, and 60 percent therefrom, and entitlement to an effective date earlier than February 12, 2014 for the grant of a 60 percent rating for contact dermatitis, the Board finds that additional substantive and procedural development is necessary.  

Substantive Development-Onychomycosis and Contact Dermatitis

With respect to the Veteran's onychomycosis of the feet, treatment records, dated from August to October 2014, prepared by A. K., DPM, reflect that he had treated the Veteran for his service-connected onychomycosis due to dermatophytosis of the feet.  At the close of an October 2014 report, Dr. A. K. indicated that the Veteran had agreed to a follow-up appointment on the above-cited skin disability.  (See October 30, 2014 report, prepared by Dr. A. K.).  Concerning the Veteran's contact dermatitis, reports, dated February 12, and May 6, 2014, prepared by T. T., M. D., reflect that the Veteran had complained of a rash, located on his trunk, face, and neck, that itched.  In February 2014, the Veteran felt that his rash had affected his employment.  At the close of the May 6, 2014 visit, Dr. T. T. indicated that the Veteran was slated for a follow-up appointment in two (2) months (i.e., August 2014).  (See May 6, 2014 report, prepared by T. T., M. D.)

Thus, as any outstanding records from Dr. A. K. and Dr. T. T. might disclose an increase in severity of the Veteran's service-connected onychomycosis of bilateral feet and contact dermatitis during the appeal period, these records must be secured on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

As noted in the Introduction, with regard to the claim for entitlement to an effective date earlier than February 12, 2014 for the grant of a 60 percent rating for contact dermatitis the AOJ will be directed to conduct the initial adjudication of this claim that is inextricably intertwined with the increased rating claim for this disability on appeal. Harris, supra.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, attempt to obtain treatment records from the following health care providers for the prescribed time period: (i) Records, dated from October 30, 2014 from A. K., D. P. M., Podiatric Medical & Surgical Specialist, 4710 N. Habana Avenue, Tampa, FL 33614; and, (ii) Records, dated from May 6, 2014 from Dr. T. T, 3214 W. Tampa Bay Blvd., Tampa, FL 33607.  If records are unavailable, the provider should be asked to indicate this fact. 

2.  Upon completion of the above, the AOJ should conduct the initial adjudication of the claim for an effective date earlier than February 12, 2014, for the grant of a 60 percent rating for contact dermatitis.  In doing so, the RO must review the record to ascertain whether, prior to February 12, 2014, there was an earlier claim of record for an increased rating and consider the provisions of 3.400 (o)(2) (2014).  

3.  Readjudicate the claims of entitlement to an increased rating for onychomycosis, bilateral feet, in excess of 10 percent for the period prior to August 21, 2014, and 60 percent therefrom, and entitlement to an increased rating for contact dermatitis, in excess of 10 percent for the period prior to February 12, 2014, and 60 percent therefrom.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


